Exhibit 10.4

 

TRANSITION SERVICE AGREEMENT

 

This TRANSITION SERVICE AGREEMENT (this “Agreement”) is made effective as of
July 31, 2015 (the “Effective Date”), between The Dow Chemical Company, having
its principal office at 2030 Dow Center, Midland MI 46874 (hereinafter referred
to as “TDCC”), and AgroFresh Inc. (hereinafter referred to as the “Company”).

 

WHEREAS, TDCC and Boulevard Acquisition Corp. have entered into that certain
Stock Purchase Agreement (the “Purchase Agreement”), dated as of April 30, 2015;

 

WHEREAS, on the date hereof, TDCC and the Company are entering into certain
ancillary agreements in connection with the consummation of the transactions
contemplated by the Purchase Agreement; and

 

WHEREAS, TDCC and the Company desire to enter into a transition services
agreement whereby TDCC agrees to provide, or to cause to be provided, to the
Company, and the Company agrees to take, certain transition services related to
the operations of the Company, on the terms of and subject to the conditions
contained in this Agreement.

 

IT IS HEREBY AGREED AS FOLLOWS:

 

ARTICLE 1:
CERTAIN DEFINITIONS

 

Capitalized terms used, but not otherwise defined, herein shall have the
meanings ascribed to them in the Purchase Agreement.  Unless otherwise agreed,
in this Agreement the following terms shall have the meanings set forth in this
Article.

 

1.1                               “Affiliate” means, with respect to any
specified Person, any other Person that, directly or indirectly, controls, is
under common control with, or is controlled by, such specified Person.  The term
“control” as used in the preceding sentence means, with respect to a
corporation, the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting rights attributable to the shares of such
corporation, or with respect to any Person other than a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through
ownership of securities or partnership or other interests, by contract or
otherwise.

 

1.2                               “Agreement” means this Agreement together with
all of the Schedules attached hereto.

 

1.3                               “Companion Agreement” means a companion
agreement in the form of Schedule 4.

 

1.4                               “Company Data” means (a) any data or
information of the Company, or the Company’s vendors, customers or other
business partners that is provided to or obtained by TDCC solely in the
performance of its obligations under Schedule 1, including data and information
regarding the Company’s businesses, customers, operations, facilities, products,
consumer markets, assets and finances, and (b) any data or information collected
or processed in connection with the Services

 

1.5                               “Disengagement Services” means (i) the
services necessary to return Company Data to the Company, and may include
(ii) the continuation of the affected Services until the end of the
disengagement period described in Section 11.7 if such continuation of Services
is requested by the Company.

 

--------------------------------------------------------------------------------


 

1.6                               “Force Majeure Event” means any event or
circumstance beyond the reasonable control of TDCC that prevents or
significantly interferes with the performance by TDCC (or any Affiliate or Third
Party contractor of TDCC) of TDCC’s obligations under this Agreement, including
(provided the foregoing requirements have been met) acts of God, strikes,
lockouts or industrial disputes or disturbances, civil disturbances, arrests or
restraint from rulers or people, interruptions by Governmental Authority or
court orders, present and future valid orders of any regulatory body having
proper jurisdiction, acts of the public enemy, wars, riots, blockades,
insurrections, inability to secure labor or materials (including the inability
to secure materials by reason of allocations, voluntary or involuntary,
promulgated by any Governmental Authority), epidemics, landslides, lightning,
earthquakes, fire, storm, hurricanes, floods, washouts, explosions, breakage or
accident to machinery or lines of pipe, inability to obtain easements,
servitudes or rights of way or pipeline tie-ins.

 

1.7                               “Inflation Index” means the most recent United
States Consumer Price Index for Information Technology, Hardware and Services at
the time such index is referenced.

 

1.8                               “Party” means any Person that executes this
Agreement.

 

1.9                               “Price Adjustment Event” means:
(i) divestiture, acquisition, addition, material expansion or closure of any
production facility of Company; (ii) Company requesting Services that exceed or
fall below the historical usage levels of the Business as of the Effective Date,
which increase or decrease has a material impact on the cost to TDCC of
providing the Services; (iii) Change of Control of the Company; (iv) with
respect to any of the Information Technology Services (as described in Schedule
1-B), a material increase in the number of users of such Services; or
(v) termination of less than all of the then remaining Services (i.e., partial
termination).

 

1.10                        “Services” means only those services now or
hereafter set forth on Schedule 1 (and no others) and shall not, for the
avoidance of doubt, include legal services of any kind.

 

1.11                        “Service Fees” means any and all fees charged by
TDCC in the course of providing Services either directly, through its Affiliates
or through Third Party contractors as described in Schedule 1.

 

1.12                        “Service Termination Date” means, with respect to
any Service, the date on which the period set forth as the “Service Period” with
respect to such Service in Schedule 1 ends.

 

1.13                        “Surviving Provisions” means Articles 1, 7, 10 and
12, and Sections 2.5, 2.8, 8.2, 11.5, 11.6, 11.7, 11.8 - 11.11, 13.1, 13.3,
13.4, 13.5 and 13.6.

 

1.14                        “Termination Date” means the latest Service
Termination Date with respect to any Service provided hereunder.

 

1.15                        “Third Party” means any Person that is not a Party
or an Affiliate of a Party.

 

1.16                        “TSA Execution Fee” means a fee of five million
Dollars ($5,000,000) payable on the Effective Date, or on such later date as may
be provided pursuant to Section 4.3.2, to defray the cost of segregating the
Company’s data to a separate SAP ERP environment hosted by TDCC, to setup TDCC’s
systems to enable the Company to operate within the separate SAP ERP environment
for an extended period during the term of this Agreement, and to support
business operations and financial and accounting management on those systems
during the term of this Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2:
SERVICES

 

2.1                               Subject to the Company paying the Service
Fees, TDCC will render, or cause to be rendered, Services to the Company upon
the terms and conditions set out in this Agreement.  The Company shall (i) use
all such Services in substantially the same manner and for the same purposes as
such Services were used by TDCC and its Affiliates immediately prior to the
Effective Date (and for no other purpose) and (ii) endeavor in good faith to
cease using such Services as soon as possible following the Effective Date but
in any event no later than the termination date for any particular Service as
set forth in Article 3.

 

2.2                               The Company agrees that TDCC may request any
of its Affiliates to provide or assist in the provision of Services to the
Company and to render ancillary administrative and support services to assist
TDCC in performing its obligations hereunder; provided, however, that TDCC will
remain responsible for performance of all Services provided hereunder.

 

2.3                               TDCC may employ or cause to be employed Third
Party contractors as it considers appropriate in its judgment to perform, or
assist in the performance of, Services under this Agreement.  TDCC shall remain
responsible to the Company for the performance of all Services so contracted or
performed; provided, however, that neither TDCC nor its Affiliates shall be
liable for any interruption, disruption or downtime in the Services caused by
acts or omissions of a Third Party contractor, unless such acts or omissions
arose from the gross negligence or willful misconduct of such Third Party
contractors, or any other Person other than TDCC or its Affiliates.

 

2.4                               At its sole cost, the Company shall provide
(except as prohibited by applicable Law or contractual obligation of
confidentiality) the information to TDCC that, in the opinion of the Company or
TDCC, TDCC reasonably requires in order to perform fully its duties under this
Agreement.

 

2.5                               In performing the Services hereunder, TDCC and
the Company acknowledge and agree that TDCC, its Affiliates and their respective
Representatives shall be considered independent contractors with respect to the
Company.  Nothing in this Agreement shall be construed to create the
relationship of partnership, principal and agent, joint venturers, or fiduciary
and beneficiary between or among the Parties.  Additionally, TDCC shall have the
exclusive authority and responsibility to select the means, manner and method of
performing the Services described in Schedule 1.

 

2.6                               TDCC and its Affiliates and Third Party
contractors (if any) that deliver Services to the Company pursuant to this
Agreement shall be entitled to reasonable access to the applicable facilities
and personnel of the Company upon advance request and as reasonably necessary to
perform TDCC’s obligations hereunder, and such persons shall enter said
facilities subject to, and comply with, the Company’s standard rules for safety
and security, and such other reasonable rules or conditions the Company may
impose, for its facilities.  The Company shall take reasonable measures to
ensure the safety of the employees or contractors of TDCC, its Affiliates or any
Third Party contractors who visit the premises of the Company.

 

2.7                               Where the consent of a Third Party is required
for the provision of the Services, TDCC shall use commercially reasonable
efforts at the Company’s sole cost to procure the consent, but shall not be in
breach of this Agreement if a Third Party refuses to provide such consent.

 

To the extent a TDCC responsibility in any of the Services relies upon input,
instructions or policies from the Company, TDCC will comply with reasonable
input, instructions or policies of the Company, provided that until the Company
provides such input, instructions or policies, TDCC may, at its option, either
be excused from performing the Services, or perform the Services in accordance
with its own applicable practices as of the date the Services are to be
delivered.

 

3

--------------------------------------------------------------------------------


 

2.8                               Software Ownership Rights.

 

2.8.1.                  The Company acknowledges and agrees that: (i) nothing in
this Agreement (including the provision of Services hereunder) shall be
construed as transferring any ownership interest in any software of any Third
Party or any licenses thereto (“Third Party Software”, and any such Third Party
referred to as a “Third Party Provider”), or any proprietary software of TDCC or
its Affiliates used in connection with the provision of the Services (“TDCC
Proprietary Software”); (ii) it shall not obtain or claim any right, title or
ownership interest in the Third Party Software or TDCC Proprietary Software, or
any portion thereof or any Intellectual Property rights therein; and
(iii) except for the rights granted to the Company hereunder, TDCC and its
Affiliates (or the Third Party Providers, as applicable) shall retain all right,
title and interest, including the Intellectual Property rights, in and to all
portions of the Third Party Software and TDCC Proprietary Software, any
derivative works, and any copies thereof.

 

2.8.2.                  The Company acknowledges and agrees that it shall not
make any copies and shall have no right to receive copies of any Third Party
Software or TDCC Proprietary Software except as transferred and permitted
pursuant to the Purchase Agreement.  The Company may not recompile, decompile,
disassemble, reverse engineer, or make or distribute any other form of, or any
derivative work from, TDCC’s or its Affiliates’ hardware or software.  Upon
termination of this Agreement or termination of any Service as provided under
this Agreement, the Company shall deliver to TDCC all Third Party Software, all
TDCC Proprietary Software, and any copies of any of the foregoing in the
possession or control of the Company or any of its Affiliates, as the case may
be.  Where TDCC has given the Company access to Intellectual Property in
connection with the Services and for a period of seven (7) years after
expiration or termination of this Agreement, the Company will provide to TDCC
or, at TDCC’s request, to the Third Party licensors of such Intellectual
Property or independent auditors, access at reasonable hours to the Company’s
personnel, the Company’s facilities, the Company’s records and other pertinent
information, as TDCC or such Third Party licensor or independent auditors may
reasonably request, to verify the Company’s compliance with this Section 2.8. 
Except as otherwise provided under the Purchase Agreement, any hardware or other
physical assets acquired by TDCC or its Affiliates during the term of this
Agreement in order to provide the Services shall be owned and retained by TDCC
or such Affiliates, unless the Company specifically paid or reimbursed TDCC or
its Affiliates for any such hardware or other physical assets, in which case,
TDCC or its Affiliate, as applicable, shall transfer to the Company, without
charge, such hardware or physical assets upon the termination of this Agreement.

 

2.9                               To the extent applicable in receiving the
Services, the Company will, and will cause its personnel and the personnel of
its Affiliates to, comply with TDCC’s Information Protection Security Policy and
Terms of Use as outlined in Schedule 2.

 

2.10              TDCC grants to the Company a limited, non-exclusive,
non-assignable license to use the work processes used to execute tasks within
Dow Systems owned by TDCC and/or its Affiliates that are provided to the Company
in connection with the Services solely to the extent necessary for the Company
to receive Services and execute its responsibilities under this Agreement.  ANY
TDCC WORK PROCESSES, SOFTWARE OR OTHER FORM OF INTELLECTUAL PROPERTY USED IN
PROVIDING THE SERVICES ARE PROVIDED BY TDCC ON AN AS-IS BASIS AND TDCC EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO SUCH WORK
PROCESSES OR INTELLECTUAL PROPERTY.

 

ARTICLE 3:
DURATION OF SERVICES

 

This Agreement shall commence on the Effective Date and shall terminate on the
Termination Date, unless terminated earlier pursuant to Article 11.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4:
COMPENSATION

 

4.1                               Service Fees

 

4.1.1.                  Commencing as of the Effective Date, the Service Fees
for the Services provided by TDCC shall be as set forth in Schedule 1 and may be
increased as indicated in Sections 4.1.3 and Schedule 1.  Any monthly Service
Fees for Services commenced or terminated in accordance with this Agreement
before the last day of a month shall be prorated based on the number of days
remaining in such month.

 

4.1.2.                  Service Fees shall be invoiced to and paid in United
States dollars, except to the extent another currency is specified in a
Companion Agreement for payments due under that Companion Agreement.

 

4.1.3.                  If any Third Party costs associated with the provision
of Services increase (including any new or additional Third Party costs), TDCC
shall be entitled, upon at least ten (10) days’ prior written notice to the
Company, to increase the Service Fees by a proportionate and nondiscriminatory
amount to reflect such increase.

 

4.2                               Companion Agreements

 

4.2.1.                  The Parties shall enter into, and/or cause any Affiliate
of the Company receiving Services outside of the United States (each, a “Service
Recipient”) and the TDCC Affiliate providing Services in the applicable country
to enter into, as applicable, one or more Companion Agreements for the purpose
of facilitating local billing of the Service Fees set forth in Schedule 1. 
Unless and to the extent an individual Companion Agreement expressly provides
otherwise, each Companion Agreement shall incorporate by reference the terms and
conditions of this Agreement and shall not be construed as altering or
superseding the rights and obligations of the Parties under this Agreement.

 

4.2.2.                  The Company shall be fully responsible and liable for
all obligations of the individual Service Recipients, and TDCC shall be fully
responsible and liable for all obligations of itself or any of TDCC’s
Affiliates, in each case to the same extent as if such failure to perform or
comply was committed by the Company (in the case of the Service Recipients) or
by TDCC (in the case of TDCC’s Affiliates).

 

4.2.3.                  The Company shall have the right to enforce this
Agreement (including the terms of all Companion Agreements) on behalf of each
Service Recipient that has entered into a Companion Agreement, and to assert all
rights and exercise and receive the benefits of all remedies (including damages)
of each Service Recipient, to the same extent as if the Company were such
Service Recipient, subject to the limitations of liability applicable under this
Agreement.  TDCC shall have the right to enforce this Agreement (including the
terms of all Companion Agreements) on behalf of each TDCC Affiliate that enters
into a Companion Agreement, and to assert all rights and exercise and receive
the benefits of all remedies (including Damages) of each Affiliate hereunder, to
the same extent as if TDCC were such Affiliate, subject to the limitations of
liability applicable under this Agreement.

 

4.3                               TSA Execution Fee.

 

4.3.1.                  Subject to Section 4.3.2, the Company shall pay to TDCC
the TSA Execution Fee in immediately available funds on the Effective Date.

 

5

--------------------------------------------------------------------------------


 

4.3.2.                  If and to the extent Section 2.3(a) and Schedule 2.3 of
the Purchase Agreement requires a deferral of the TSA Execution Fee, TDCC and
the Company agree that, notwithstanding Section 4.3.1 to the contrary, the
portion of the TSA Execution Fee contemplated to be deferred pursuant to
Section 2.3(a) and Schedule 2.3 of the Purchase Agreement shall not be payable
on the Effective Date but instead shall be paid by the Company to TDCC on
December 31, 2015.  The remaining portion of the TSA Execution Fee not so
deferred shall be paid to TDCC as provided in Section 4.3.1 on the Effective
Date.

 

ARTICLE 5:
TAXES

 

5.1                               All legally required sales tax, VAT or other
similar taxes will be added to invoices submitted by TDCC to the Company, as
well as TDCC’s or, where applicable, TDCC’s Affiliates’ or Third Party
contractor’s reasonable out-of-pocket fees and expenses related to the
performance of the Services.

 

5.2                               If the Company is required by any applicable
Law to deduct taxes from or in respect of any sum payable to TDCC hereunder, the
Service Fees invoiced to the Company shall be increased as may be necessary so
that, after making all such required deductions, TDCC receives an amount equal
to the sum that would have been received had no such deductions been required.

 

ARTICLE 6:
INVOICING

 

6.1                               TDCC will aggregate and invoice in a single
invoice each month all of its Service Fees that are to be paid by the Company
for such month.  With each invoice, TDCC will provide reasonable supporting
documentation with respect to the Service Fees included thereon, provided,
however, that TDCC will not be required to divulge any Third Party pricing or
other confidential information.

 

6.2                               TDCC’s Service Fees will be invoiced monthly,
in arrears, and the Company shall pay all invoices within thirty (30) days of
the date of such invoice.  Payments past due shall bear interest calculated on a
per annum basis from but not including the date on which payment was due through
and including the date of payment at a fluctuating interest rate equal at all
times to the prime rate of interest announced publicly from time to time by
Citibank, N.A., plus three percent (3%), but in no case higher than the maximum
rate permitted by applicable Law.

 

6.3                               The Company shall not be entitled to set off
or reduce payments of the Service Fees by any amounts which it claims are owed
to it by TDCC under this Agreement, the Purchase Agreement or any Related
Agreement.

 

ARTICLE 7:
CONFIDENTIALITY

 

7.1                               During the term of this Agreement and for a
period of five (5) years after the expiration or termination hereof (or for any
longer period as may be required by applicable Law or the terms of service of
any Third Party contractor), each Party shall keep confidential any business or
technical information provided to it by, or obtained from, the other Party
(including oral disclosures that are subsequently confirmed in writing) and
identified by the disclosing Party with the appropriate mark, stamp or legend as
“Confidential” or “Proprietary” to such disclosing Party.

 

7.2                               Except with respect to information or
materials that are subject to restriction under privacy Laws or other Laws, no
Party shall have any confidentiality restriction hereunder regarding any
information or materials that:

 

6

--------------------------------------------------------------------------------


 

7.2.1.                  at the time of disclosure are in the public domain or
that, after disclosure, enter the public domain except as a result of a breach
of this Agreement or any other obligation of confidentiality;

 

7.2.2.                  was in the possession of the receiving Party on a
non-confidential basis prior to receipt of the same from the disclosing Party or
its Affiliates;

 

7.2.3.                  are provided to such Party by a Third Party, except
where the Third Party is subject to an obligation to maintain such information
and materials in confidence;

 

7.2.4.                  are independently developed for such Party or its
Affiliates by the employees or contractors of such Party or its Affiliates who
do not have access to the other Party’s confidential information; or

 

7.2.5.                  the receiving Party is legally required to disclose to
Governmental Authorities under applicable Law; provided, however, that all
reasonable steps are taken to restrict further disclosure by such Governmental
Authorities and the affected information so disclosed is not otherwise removed
from the secrecy obligation.

 

7.3                               The receiving Party, at the disclosing Party’s
request, shall return all documentation and other materials furnished to it
incorporating any of the disclosing Party’s proprietary or confidential
information and shall destroy any documentation and other materials the
receiving Party may have created incorporating any such proprietary or
confidential information.

 

7.4                               If the receiving Party is required by Law or
Governmental Authority to disclose proprietary or confidential information, the
receiving Party will use its best efforts to promptly notify the disclosing
Party prior to such disclosure to enable the disclosing Party to seek a
protective order at the disclosing Party’s sole expense.  If the disclosing
Party does not obtain such protective order, the receiving Party will request
confidential treatment of proprietary or confidential information so disclosed.

 

ARTICLE 8:
STANDARD OF SERVICES; WARRANTIES; COMPLIANCE WITH LAW

 

8.1                               TDCC warrants that it shall use substantially
the same level of care in providing the Services as it does for itself and in no
event less than a reasonable level of care.  TDCC may change operational aspects
of the Services or the way in which they are provided, or substitute them with
other services so long as such changes are made in a nondiscriminatory manner
and the Services are provided or procured to substantially the same level of
care as its uses for itself.  If changes or substitutions are made, TDCC shall
use commercially reasonable efforts so that:

 

8.1.1.                  the Services are not disrupted; and

 

8.1.2.                  the change or substitution does not result in an
increase in the Service Fees, unless the Company has agreed to the increase in
advance.

 

8.2                               The Company warrants that it will use, and
cause its Affiliates approved to receive Services to use, the Services in
accordance with all applicable Laws, including U.S. Laws and regulations
governing the export, re-export, transfer or release of technical data to
certain entities or destinations.

 

8.3                               TDCC shall be under no obligation to
materially alter or modify its operations, procedures, method of doing business,
reporting mechanisms or information technology systems in connection with
rendering any Service or causing any Service to be rendered hereunder.

 

7

--------------------------------------------------------------------------------


 

8.4                               EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 8, NONE OF TDCC, ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES MAKE OR HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF THE SERVICES, INCLUDING WITH RESPECT
TO (A) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE, (B) THE USE
OF THE SERVICE BY COMPANY OR ANY OF ITS AFFILIATES AFTER THE RECEIPT THEREOF, OR
(C) THE PROBABLE SUCCESS OR PROFITABILITY OF THE COMPANY’S BUSINESS AFTER THE
RECEIPT OF THE SERVICES.

 

8.5                               If the Company notifies TDCC in writing of any
Services that do not meet the standards in Section 8.1 (“Substandard Services”)
no later than thirty (30) days after the Substandard Services were delivered,
TDCC shall either correctly re-perform any Substandard Services without further
cost to the Company or refund any amounts that the Company paid for such
Services, at the discretion of TDCC.  Except in the case of gross negligence or
willful misconduct of TDCC, the corrective re-performance of Substandard
Services or refund in accordance with this Section 8.5 shall be the sole and
exclusive remedy of the Company (whether any such claim arises in contract,
tort, breach of warranty or any other legal or equitable theory), and the total
liability of TDCC for Substandard Services, and the Company waives any other
recovery.

 

ARTICLE 9:
FORCE MAJEURE

 

9.1                               If a Force Majeure Event is claimed by TDCC,
TDCC shall orally notify the Company as soon as reasonably practicable after the
occurrence of such Force Majeure Event.

 

9.2                               TDCC will not be liable for any nonperformance
or delay in performance of the terms of this Agreement when such nonperformance
or delay is due to a Force Majeure Event.

 

9.3                               Upon the occurrence of a Force Majeure Event,
the same will, so far as possible, be remedied as expeditiously as possible
using commercially reasonable efforts.  It is understood and agreed that nothing
in this Section 9.3 shall require the settlement of strikes, lockouts or
industrial disputes or disturbances by acceding to the demands of any opposing
party therein when such course is inadvisable in the discretion of TDCC.

 

ARTICLE 10:
LIABILITY AND INDEMNITY

 

10.1                        Subject to the applicable limitations set forth in
this Article 10, and except as expressly provided in Section 10.2, the Company
shall indemnify, defend, and hold TDCC, TDCC’s Affiliates, and Third Party
contractors providing the Services, together with each of their respective
directors, officers and employees, harmless from and against any and all Losses
based upon or related to the Services performed for the Company hereunder, even
if such Losses were the result of the negligence or strict liability of TDCC,
any Affiliate of TDCC or any Third Party contractor providing the Services or
any of their respective directors, officers, employees, contractors or agents.

 

10.2                        Subject to the applicable limitations set forth in
this Article 10, TDCC shall indemnify, defend, and hold the Company, its
directors, officers and employees, harmless from and against any and all Losses
based upon or related to the Services performed for the Company hereunder to the
extent that any such Losses were caused by the gross negligence or willful
misconduct of TDCC.

 

8

--------------------------------------------------------------------------------


 

10.3                        In no event shall TDCC, TDCC’s Affiliates or Third
Party contractors providing the Services be liable to the Company or the
Company’s Affiliates for indirect, incidental, consequential (including lost
profits) or punitive damages; provided, however, that this limitation shall not
apply to any indirect, incidental, consequential (including lost profits) or
punitive damages asserted or awarded to any Third Party for which TDCC would
otherwise be responsible under Section 10.2.

 

10.4                        Any cause of action that either Party may have
against the other Party, such other Party’s Affiliates, or its or their Third
Party contractors (if any) providing the Services that may arise under or in
connection with the Services or this Agreement must be commenced within two
(2) years after the cause of action has accrued, or shall be deemed to have been
waived and withdrawn.

 

10.5                        Notwithstanding anything else herein to the
contrary, the maximum aggregate liability of TDCC, Affiliates of TDCC and Third
Party contractors providing the Services to the Company under or in connection
with this Agreement shall not exceed and shall be limited to the amount of the
Service Fees actually received by TDCC from the Company for the Service with
respect to which the claim is made during the six (6) months preceding the last
act or omission giving rise to such damages or, in the event such last act or
omission occurs during the first six (6) months following the Effective Date, an
amount equal to six (6) times the Service Fees paid in the month preceding such
last act or omission for the Service with respect to which the claim is made. 
TDCC may, in its sole discretion, replace any Services to which any indemnified
damages are attributable in mitigation of such damages.

 

10.6                        Except for any claims seeking equitable relief in
connection with the failure of any Party to perform its covenants or agreements
hereunder, the Parties, for themselves and their respective Affiliates, agree
that the provisions of this Article 10 shall be the exclusive remedies of the
Parties (and their respective Affiliates) with respect to the subject matter of
this Agreement and the Parties (and their respective Affiliates) shall not be
entitled to any further indemnification, contribution, recovery or other rights
or claims of any nature whatsoever in respect thereof (whether under this
Agreement or under any common law theory or any statute or other Law or
otherwise), all of which the Parties hereby waive.

 

10.7                        The Company agrees that any and all claims, disputes
or demands that the Company or any Affiliate of the Company may have that is in
any way related to the provision of the Services (whether the Service(s) in
question was provided by TDCC, an Affiliate of TDCC or a Third Party contractor
of TDCC) shall only be asserted against TDCC (and not against an Affiliate or
Third Party contractor of TDCC) under and pursuant to the terms of this
Agreement.

 

ARTICLE 11:
TERMINATION

 

11.1                        The Company may terminate this Agreement (in whole)
at any time upon at least ninety (90) days’ prior written notice to TDCC.  The
Company may also terminate less than all of the Services subject to
Section 11.2, subject to the written notice periods set forth therein.

 

11.2                        Termination of Highly Integrated Services.   If the
Company wishes to terminate any Service designated in Schedule 1 as “Highly
Integrated” without also terminating all of the other Services under this
Agreement, the Company shall request that TDCC evaluate the cost and operational
impact of terminating such Highly Integrated Services using the and other
subject matter experts for the affected Services.  Such evaluation shall take
into account, as applicable, the scope of integrated service dependencies,
interfaces necessary to continue to provide ongoing Services, the data elements
necessary for the Company to bid replacement services, and the recommendations
for components of Disengagement Services necessary to accomplish the migration
of the relevant services to the Company or a third party.  The Parties shall
work together in good faith to find a mutually acceptable approach for

 

9

--------------------------------------------------------------------------------


 

the termination of such Highly Integrated Services.  If the Parties agree on an
approach for terminating such Highly Integrated Services, such Highly Integrated
Services shall be terminated in accordance with such approach.  TDCC will notify
the Company if the Company selects an approach for removing Highly Integrated
Services that would have an adverse impact on TDCC’s costs to provide and/or its
ability to perform the remaining Services (it being understood that the
evaluation of such impact on TDCC’s costs shall only consider the resulting
costs of providing remaining Services post termination of the requested Highly
Integrated Services and shall not include any impact on TDCC’s costs with
respect to maintaining or providing such terminated Service for or to any other
party).  The Company may then either choose to proceed with its approach or
withdraw its request.  If the Company elects to proceed with its proposed
approach for removing the Highly Integrated Services, (1) the Company shall be
responsible for any resulting increase in the Service Fees associated with the
additional costs incurred by TDCC (as determined in accordance with the Price
Adjustment Process in Schedule 1-D); (2) TDCC shall have the right to terminate
any remaining Services that cannot be practicably provided as a result of the
removal of the Highly Integrated Services.  The Parties shall document the
approach and any resulting impact on the remaining Services and Service Fees in
writing prior to proceeding with the removal of the Highly Integrated Services.

 

11.2.1.           Services Other Than Highly Integrated Services.  If the
Company desires to terminate for convenience any Services that are not Highly
Integrated Services, it will provide the amount of notice (i) mutually
determined by the Parties’ representatives in good faith, taking into account
(A) the complexity of the Service(s) to be terminated and (B) any reasonably
anticipated Disengagement Services required.  If the Parties’ representatives
are not able to agree on a specific notice period, then it will be thirty (30)
days from the date on which notice to terminate is received by TDCC from the
Company.

 

11.2.2.           In the event of any termination of Services, such termination
shall not in any event entitle the Company or any third party to use the TDCC
Systems or any Intellectual Property owned or licensed by TDCC or its Affiliates
and supplied to the Company under this Agreement for the performance of the
terminated Services, nor shall it entitle the Company or require TDCC to
disclose any of TDCC’s Confidential Information to any third parties; provided,
however that so long as TDCC is continuing to provide the Information Technology
Services described in Schedule 1-B, the Company shall have the license rights
set forth in Section 2.10.

 

11.2.3.           Unless otherwise agreed upon by the Parties or required by the
terms of this Agreement, the termination of any Services shall be effective as
of a calendar month end.

 

11.2.4.           The Price Adjustment Process in Schedule 1-D shall apply in
the event of a termination of any Services (among other Price Adjustment
Events).

 

11.3                        TDCC may terminate this Agreement or suspend
performance of its obligations hereunder in the event the Company (i) fails to
pay any invoice sent to the Company pursuant to Article 6 within thirty (30)
days of the invoice date or (ii) materially breaches this Agreement (other than
as described in clause (i) above) and fails to cure such breach within fifteen
(15) days after TDCC sends the Company written notice of such breach.

 

11.4                        The Parties may mutually agree in writing to
terminate this Agreement or any portion thereof at any time.

 

11.5                        Either Party may terminate this Agreement, upon
written notice having immediate effect, in the event that the other Party
(i) files for bankruptcy, (ii) becomes or is declared insolvent, or is the
subject of any proceedings (not dismissed within sixty (60) days) related to its
liquidation, insolvency or the appointment of a receiver or similar officer,
(iii) makes an assignment for the benefit of all or

 

10

--------------------------------------------------------------------------------


 

substantially all of its creditors, (iv) takes any corporate action for its
winding-up, dissolution or administration or (v) enters into an agreement for
the extension or readjustment of substantially all of its obligations or if it
suffers any foreign equivalent of the foregoing.

 

11.6                        Except as provided in Section 11.9 and subject to
any rights or obligations which have accrued prior to termination, neither Party
shall have any further obligations to the other Party in respect of the part or
parts of this Agreement that have been terminated.

 

11.7                        Commencing (i) upon expiration of the term of this
Agreement, (ii) upon receiving the Company’s notice of termination, or
(iii) upon TDCC’s notice of termination pursuant to this Section 11 of the
Agreement, and continuing for a period not to exceed ninety (90) days (or, if
less, the remaining term of this Agreement) after the applicable commencement
date, TDCC will provide Disengagement Services reasonably requested by the
Company, subject to the Parties’ mutual agreement on the price of such
Disengagement Services; provided that if this Agreement is terminated by TDCC
pursuant to this clause (i) of Section 11.3 due to the Company’s failure to make
payment when due, TDCC’s obligation to provide Disengagement Services shall be
conditioned upon the Company paying all past-due amounts and paying monthly in
advance for all further Services including Disengagement Services. The
Disengagement Services shall be agreed to in writing by the Parties. The Company
will remain responsible for the Service Fees for ongoing Services during the
period of disengagement, which shall be the same as the Service Fees for the
ongoing Services otherwise provided for in this Agreement.

 

11.8                        Upon termination of this Agreement, each Party shall
return or deliver to the other Party all proprietary or confidential information
received from the other Party and shall take all reasonable measures to expunge
such information from any computer, word processor or other device containing
such information; provided, however, that (i) a Party shall not be required to
expunge electronic material in backup or archive storage where to do so would be
commercially impracticable and the material is unavailable to general users or
if the material is only retrievable using forensic computer recovery techniques,
which electronic material (if any) shall remain subject to such Party’s
obligations under this Agreement and (ii) TDCC shall not be required to return,
deliver or delete data or information that is commingled with data or
information of TDCC, that pertains to time periods prior to the Effective Date,
or that is stored by TDCC other than in electronic form; provided, however, that
any confidential information of the Company that is retained by TDCC shall be
continue to be subject to the obligations of Article 7.

 

11.9                        Upon the earlier to occur of (x) the Termination
Date or (y) the applicable Service Termination Date of the Services to which
such equipment or other assets relate, the Company shall, at its sole cost and
expense, promptly return or deliver to TDCC or its designated Affiliate any
equipment or other assets owned by or leased to TDCC, its Affiliates or any
Third Party contractor that are in the possession of the Company in connection
with the provision of such Services.

 

11.10                 Upon termination of this Agreement, the Company shall
immediately pay all amounts accrued for Services and work performed prior to the
applicable Service Termination Date that have not already been paid.

 

11.11                 The Surviving Provisions, together with any other clause
reasonably intended to survive termination, shall survive termination of this
Agreement or a Service.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 12:
NOTICES

 

Any notice, request, instruction or other document to be given hereunder by a
Party shall be in writing and shall be deemed to have been given (i) when
received if given in person or by courier or a courier service or (ii) on the
date of transmission if sent by facsimile transmission (receipt confirmed) or
electronic mail (read receipt requested, with confirmation not to be
unreasonably withheld or delayed) on a Business Day during or before the normal
business hours of the intended recipient, and if not so sent on such a day and
at such a time, on the following Business Day:

 

If to TDCC:

 

The Dow Chemical Company

East End Building

715 E. Main St.

Midland, Michigan 48674

Attention: Dow Services Business, Business Development Manager, M&A

Facsimile: (989) 633-4122

 

with a copy to:

 

The Dow Chemical Company

2030 Dow Center

Midland, Michigan 48674

Attention: Business Services Legal Group

Facsimile: (989) 636-7594

 

If to the Company:

 

Boulevard Acquisition Corp.

399 Park Avenue, 6th Floor

New York, NY 10022

Attention:  Stephen S. Trevor

Facsimile:  (212) 878-3545

 

with a copy to

 

Greenberg Traurig LLP

200 Park Avenue

New York, NY 10166

Attention:  Alan I. Annex

Facsimile:  (212) 801-6400

 

or to such other individual or address as a Party may designate for itself by
written notice given as herein provided.

 

ARTICLE 13:
MISCELLANEOUS

 

13.1                        Entire Agreement

 

Subject to the applicable provisions of the Purchase Agreement, this Agreement,
together with the Schedules attached hereto, sets forth the entire agreement and
understanding of the Parties with respect to

 

12

--------------------------------------------------------------------------------


 

the transactions contemplated hereby and thereby and supersedes and replaces any
and all prior agreements, arrangements and understandings, written or oral,
between the Parties relating to the subject matter hereof.  Neither Party, with
respect to the subject matter hereof, will be liable or bound to the other Party
in any manner by any warranties, representations or covenants, other than those
set forth in this Agreement.

 

13.2                        Interpretation and Rules of Construction

 

The headings preceding the text of Articles and Sections included in this
Agreement and the headings to Schedules attached hereto are for convenience only
and shall not be deemed part of this Agreement or be given any effect in
interpreting this Agreement.  The use of the masculine, feminine or neuter
gender or the singular or plural form of words herein shall not limit any
provision of this Agreement.  The meaning assigned to each term defined herein
shall be equally applicable to both the singular and the plural forms of such
term.  The use of “including” or “include” herein shall in all cases mean
“including, without limitation” or “include, without limitation,” respectively. 
The use of “or” is not intended to be exclusive unless expressly indicated
otherwise.  Reference to any Person includes such Person’s successors and
assigns to the extent such successors and assigns are permitted by the terms of
any applicable agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually.  Reference to any
agreement (including this Agreement), document or instrument shall mean such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms
hereof.  Underscored references to Articles, Sections, clauses or Schedules
shall refer to those portions of this Agreement.  The use of the terms
“hereunder,” “hereof,” “hereto” and words of similar import shall refer to this
Agreement as a whole and not to any particular Article, Section, paragraph or
clause of, or Schedule to, this Agreement.  All terms defined in this Agreement
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto, unless otherwise defined therein.

 

13.3                        Severability

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality or enforceability of the other provisions
hereof shall not be affected thereby, and there shall be deemed substituted for
the provision at issue a valid, legal and enforceable provision as similar as
possible to the provision at issue.

 

13.4                        Amendment and Waiver

 

This Agreement may be amended, modified or supplemented only by an instrument in
writing signed by both Parties.  Except as otherwise expressly provided herein,
the failure of a Party at any time or times to require performance of any
provision hereof or claim damages with respect thereto shall in no manner affect
its right at a later time to enforce the same.  No waiver by a Party of any
condition or of any breach of any term, covenant, representation or warranty
contained in this Agreement shall be effective unless it is in a writing signed
by such Party, and no waiver in any one (1) or more instances shall be deemed to
be a further or continuing waiver of any such condition or breach in other
instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.

 

13.5                        Assignment; Third Party Beneficiaries

 

13.5.1.           This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns; provided,
however, that no assignment of this Agreement or any rights or obligations
hereunder, by operation of law or otherwise, may be made by either Party without
the written consent of the other Party, other than to an Affiliate of TDCC. 
TDCC may assign this

 

13

--------------------------------------------------------------------------------


 

Agreement to any Affiliate upon thirty (30) days’ prior written notice to the
Company.  Any purported assignment in violation of this Agreement shall be null
and void ab initio.

 

13.5.2.           Except for Article 10, this Agreement is solely for the
benefit of the Parties and their respective successors and permitted assigns
and, to the extent provided herein, their respective Affiliates, and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

13.6                        Governing Law; Jurisdiction; Waiver of Jury Trial

 

13.6.1.           This Agreement shall be governed exclusively by and construed
and enforced exclusively in accordance with the internal laws of the State of
Delaware without giving effect to the principles of conflicts of law thereof.

 

13.6.2.           Each Party hereby: (i) agrees that any Proceeding in
connection with or relating to this Agreement or any matters contemplated
hereby, shall be brought exclusively in the Delaware Court of Chancery (unless
the federal courts have exclusive jurisdiction over the matter, in which case
the United States District Court located in the City of Wilmington, Delaware);
(ii) consents and submits to personal jurisdiction in connection with any such
Proceeding in any such court described in clause (i) of this Section 13.6.2 and
to service of process upon it in accordance with the rules and statutes
governing service of process; (iii) waives to the full extent permitted by Law
any objection that it may now or hereafter have to the venue of any such
Proceeding in any such court or that any such Proceeding was brought in an
inconvenient forum; (iv) designates, appoints and directs CT Corporation System
as its authorized agent to receive on its behalf service of process and
documents in any Proceeding in such courts; (v) agrees to notify the other Party
to this Agreement immediately if such agent shall refuse to act, or be prevented
from acting, as agent and, in such event, promptly designate another agent in
the State of Delaware to serve in place of such agent and deliver to the other
Party written evidence of such substitute agent’s acceptance of such
designation; (vi) agrees as an alternative method of service to service of
process in any such Proceeding by mailing of copies thereof to such Party at its
address set forth in Article 12; (vii) agrees that any service made as provided
herein shall be effective and binding service in every respect; and
(viii) agrees that nothing herein shall affect the rights of either Party to
effect service of process in any other manner permitted by Law.  EACH PARTY
HERETO IRREVOCABLY AND ABSOLUTELY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT, ANY
SCHEDULES ATTACHED HERETO OR ANY MATTERS CONTEMPLATED HEREBY OR THEREBY AND
AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH
WAIVER.

 

13.7                        Language of Agreement

 

All correspondence and written communications among and between the Parties with
respect to Services shall be in the English language.  TDCC and the Company
agree that the language used in this Agreement is the language chosen by the
Parties to express their mutual intent, and that no rule of strict construction
is to be applied against TDCC or the Company.  Each of TDCC and the Company and
their respective counsel have reviewed and negotiated the terms of this
Agreement.

 

13.8                        Counterparts

 

This Agreement may be executed in any number of counterparts (including by .pdf
file exchanged via email or other electronic transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

14

--------------------------------------------------------------------------------


 

[Signature page follows.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Agreement has been duly executed as of the day and year
first written above.

 

 

THE DOW CHEMICAL COMPANY

AGROFRESH INC.

 

 

 

 

By:

/s/ Mark Gibson

 

By:

/s/ Stanton J. Howell

 

 

 

 

 

 

 

 

 

 

Name: Mark Gibson

Name: Stanton J. Howell

 

 

Title: Authorized Representative

Title: President

 

--------------------------------------------------------------------------------